Citation Nr: 0335736	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-21 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel







INTRODUCTION

The veteran served on active duty from May 1947 to July 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The August 2002 rating decision granted service connection 
for the left knee disability, and assigned a 10 percent 
rating for this disorder.  Service connection for a right 
knee disability was denied at that time.  The veteran filed a 
notice of disagreement with this rating determination in 
September 2002.  The record reflects that the claimed right 
knee disability was later granted during the pendency of the 
appeal by rating decision dated in October 2002.  This action 
represented a full grant of the benefit sought on appeal with 
respect to the claimed right knee disability.  Accordingly, 
the only issue remaining in appellate status is noted on the 
title page.


REMAND

The veteran essentially contends that symptomatology 
associated with his left knee disability warrants a higher 
rating evaluation than assigned.  While the case was pending 
at the Board, the veteran submitted private medical 
statements for consideration.  The RO has not had the 
opportunity to review these records in conjunction with 
evidence in the claims folder.  The veteran did not submit 
waiver of such RO consideration.  Therefore, this matter will 
be referred to the RO for review and preparation of a 
Supplemental Statement of the Case (SSOC), in the absence of 
a waiver of such review.  See 38 C.F.R. § 20.1304 (2003).  

The additional medical evidence indicates that the left knee 
disorder may have worsened since the VA examination in May 
2002.  It is the opinion of the Board that a contemporaneous 
and thorough examination is warranted to evaluate the nature 
and extent of the left knee disability.  

Finally, the Board notes that the United States Court of 
Appeals for the Federal Circuit, on September 22, 2003, 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, to ensure due process, this case is REMANDED to 
the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should schedule the veteran for a 
VA examination by an orthopedist to evaluate 
the nature and extent of his service-
connected left knee disability.  The examiner 
should obtain a detailed occupational history 
from the veteran in conjunction with this 
examination.  In addition to x-rays studies, 
any other specialized tests deemed necessary 
by the examiner should be performed.  The 
claims file is to be made available to the 
examiner for review in conjunction with the 
examination and this fact should be so 
indicated in the examination report.

It is requested that the orthopedist include 
range of motion testing.  The examiner is 
requested to state the normal range of motion 
of the left knee.  Additionally, the 
orthopedist should be requested to determine 
whether the left knee disability results in 
weakened movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in terms 
of the degree of additional range of motion 
loss or favorable or unfavorable ankylosis.  
The examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability during 
flare-ups or when used repeatedly over a 
period of time.  DeLuca v. Brown, 8 Vet. App. 
202, 205 (1995).

4.  Thereafter, the RO should readjudicate 
the issue on appeal, to include consideration 
of all additional evidence received since the 
statement of the case.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




